DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
           A) Claims 6-7 are dependent on cancelled claim 5. It appears as if applicant may have intended to recite claim 6 being dependent on claim 1. For the purpose of examination, claim 6 is interpreted as being dependent on claim 1. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in  proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2018/0140141) in view of Fregin Geb Walka Leopoldine (DE2804421A1) and Gilbert (GB 2470556A). 

6.	 Regarding to Claim 1, Russell discloses a cutting board [Figure 1, Figure 2c] comprising: a board having a top surface (21a, as described in paragraph 0023 and can be seen from Figure 2c in Russell), a bottom surface (21b, as can be seen from Figure 2b-2c in Russell), and side surfaces (21c-21f as described in paragraph 0023 and can be seen from Figure 2c in Russell) extending between the top surface (21a) and the bottom surface (21b) [as can be seen from Figures 2b-2c in Russell]; a groove (channel 22, 22’, as described in paragraph 0023 and 0026 as well as can be seen from Figure 2c in Russell) forming a depression in the top surface (21a) [as can be seen from Figure 2c in Russell], the groove (22, 22’) extending along a perimeter edge of the of top surface (21a) [as can be seen from Figure 2a in Russell]; wherein the groove (22, 22’ in Russell)  is sloped (slope created from a first and second leg/riser height H, H’, as described in paragraph 0026 in Russell) towards a hole (aperture 23, as described in paragraph 0023 and 0026, and can be seen from Figure 2c in Russell) to facilitate liquid in the groove (22, 22’ in Russell)  flow toward the hole (23) [as described in paragraph 0026 in Russell], the hole configured to be pluggable to prevent liquid from passing through the hole when plugged [note that the hole is interpreted as being capable of being plugged by a user],  the hole (aperture 23, as described in paragraph 0023 and 0026, and can be seen from Figure 2c in Russell) extending from the top surface (21a) through the board to the bottom surface (21b) [as can be seen from Figure 2b-2c in Russell], the hole (23) overlapping with at least a portion of the groove (22, 22’) [as described in paragraph 0023 and 0026 and can be seen from Figures 2b-2c in Russell]; a cutout (channel formed from guides 24a, 24b forming area receiving drip pan 15, as described in paragraph 0027 and can be seen from Figure 1, 2b-2c in Russell) forming a recess (channel receiving drip pan, as can be seen from Figure 1 and 2b in Russell) in the bottom surface of the board aligned with the hole (23) [as can be seen from Figure 2b in Russell], the cutout (channel formed from guides 24a, 24b forming area receiving drip pan 15) extending into the board from the bottom surface (21b) but not reaching the groove (22, 22’) or the top surface (21a) [as can be seen from Figures 1 and 2c in Russell], the cutout (channel formed from guides 24a, 24b forming area receiving drip pan 15) forming an opening (opening in cutting board for receiving drip pan 15, as can be seen from Figure 2b-2c) in one of the side surfaces (21c) of the board [as can be seen from Figure 2b-2c in Russell], the opening (opening in cutting board for receiving drip pan 15) having a cut out channel (as can be seen from Figure 1) formed in the one of the side surfaces (21c), and the cut out channel (Figure 1 and 2b) is wider in a direction parallel to the top surface of the board than a portion of the opening below the cut out channel [as can be seen from Figure 2b-2c in Russell, as well as displayed below in Figure 1 which is an annotated version of Figure 2b in Russell displaying elements for clarity]; a container (drip pan 15, as described in paragraph 0021 and can be seen from Figure 1 in Russell) configured to be held within the cutout [as can be seen from Figure 1 and 3 in Russell], the container (15) having an upper rim with a lip portion (15c, as can be seen from Figure 1 in Russell), the lip portion (15c) sized to fit into the cutout channel of the opening but not to fit within the portion of the opening below the cutout channel [as can be seen from Figure 1 and 3 in Russell]; and two or more legs (front and rear risers 26’, as described in paragraph 0026 and can be seen from Figure 2c in Russell) attached to the bottom surface (21b) [as can be seen from Figure 2c in Russell].  
 Russell discloses the two or more legs/risers (26’) having a height that is greater than a height of two rear legs/risers to cause liquids to be directed towards a channel [as described in paragraph 0026 in Russell], however, Russell does not explicitly disclose the legs being adjustable.  Fregin Geb Walka Leopoldine, however, discloses a cutting board having adjustable legs (telescopically retractable and extendable feet 12, as described in paragraph 0013 of the Machine Translation and can be seen from Figure 3 in Fregin Geb Walka Leopoldine). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs  in Russell to include the legs being adjustable, as taught by Fregin Geb Walka Leopoldine, which would change the angle of the board to cause liquid in the groove to flow towards the hole to improve draining of a fluid and allow various configurations of the apparatus during cutting operations [as described in paragraph 0013 of the Machine Translation and can be seen from Figure 3 in Fregin Geb Walka Leopoldine].  
Russell discloses a hole which is interpreted as being configured to be pluggable to prevent liquid from passing through the hole when plugged since a user is capable of plugging the hole in Russell. However, Russell does not explicitly disclose the hole being plugged. Gilbert, however teaches a hole being plugged (via stopper 7) to prevent liquid from passing through the hole [as described on page 6 lines 10-14 in Gilbert]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Russell to include a plug, as taught by Gilbert, to prevent juices from running through the aperture while a receptacle/container is absent [as described on page 6 lines 10-14 in Gilbert]. 
	


Figure 1: Annotated version of Figure 2b in Russell displaying elements for clarity. 

    PNG
    media_image1.png
    768
    1096
    media_image1.png
    Greyscale



7. 	Regarding to claim 2, the combination of Russell, Fregin Geb Walka Leopoldine and Gilbert discloses the cutting board [Figure 1 in Russell] of claim 1, wherein the hole (23 in Russell) is formed in a front portion (a front portion of 20) of the board [as can be seen from Figure 2c in Russell].

8.    Regarding to claim 3, the combination of Russell, Fregin Geb Walka Leopoldine and Gilbert discloses the cutting board [Figure 1 in Russell] of claim 1, wherein the two or more legs (26’ in Russell) comprise two front legs and two back legs [as can be seen from Figure 2c in Russell], and the two back legs are height adjustable [as described in paragraph 0013 of the Machine Translation and can be seen from Figure 3 in Fregin Geb Walka Leopoldine]. 

9.    Regarding to claim 4, the combination of Russell, Fregin Geb Walka Leopoldine and Gilbert discloses the cutting board [Figure 1 in Russell] of claim 1, wherein the two or more legs (26’ in Russell) comprise two front legs and two back legs [as can be seen from Figure 2c in Russell], and all of the legs are height adjustable [as described in paragraph 0013 of the Machine Translation and can be seen from Figure 3 in Fregin Geb Walka Leopoldine].


10.    Regarding to claim 6, the combination of Russell, Fregin Geb Walka Leopoldine and Gilbert discloses the cutting board [Figure 1 in Russell] of claim 1, wherein the groove (22, 22’ in Russell) extends along a back edge (a back edge portion of 20) of the board [as can be seen from Figure  2c in Russell], along side edges (edges located on sides of 20) of the board and along a front edge (a front edge of 20) of the board [as can be seen from Figure 2 in Russell], and the groove (22, 22’ in Russell) has a downward slope (downward slope created from a first and second leg/riser height H, H’, as described in paragraph 0026 and can be seen from Figure 2c in Russell)  from a back portion of the board to a front portion of the board in the portions of the groove (22, 22’) extending along the side edges of the board  [as described in paragraph 0026 and can be seen from Figure 2c in Russell].   

11.    Regarding to claim 7, the combination of Russell, Fregin Geb Walka Leopoldine and Gilbert discloses the cutting board [Figure 1 in Russell] of claim 6, wherein the portion of the groove (22, 22’ in Russell) extending along the front portion of the board is sloped towards the hole (23 in Russell) [as described in paragraph 0026 and can be seen from Figure 2c in Russell].  

12.	Claim 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2018/0140141) in view of Fregin Geb Walka Leopoldine (DE2804421A1), Colletti (US 2019/0125134) and Gilbert (GB 2470556A). 

13.	 Regarding to Claim 8, Russell discloses a cutting board [Figure 1, Figure 2c] comprising: a board having a planer top surface (21a, as described in paragraph 0023 and can be seen from Figure 2c in Russell), an opposing bottom surface (21b, as can be seen from Figure 2b-2c in Russell), and side surfaces (21c-21f as described in paragraph 0023 and can be seen from Figure 2c in Russell) extending between the top surface (21a) and the bottom surface (21b) [as can be seen from Figures 2b-2c in Russell]; a groove (channel 22, 22’, as described in paragraph 0023 and 0026 as well as can be seen from Figure 2c in Russell) forming a depression in the top surface (21a) [as can be seen from Figure 2c in Russell], the groove (22, 22’) extending along a perimeter edge of the of top surface (21a) [as can be seen from Figure 2a in Russell]; a hole (aperture 23, as described in paragraph 0023 and 0026, and can be seen from Figure 2c in Russell) extending from the top surface (21a) through the board to the bottom surface (21b) [as can be seen from Figure 2b-2c in Russell], the hole (23) overlapping with at least a portion of the groove (22, 22’) [as described in paragraph 0023 and 0026 and can be seen from Figures 2b-2c in Russell]; a cutout (channel formed from guides 24a, 24b forming area receiving drip pan 15, as described in paragraph 0027 and can be seen from Figure 1, 2b-2c in Russell) forming a recess (channel receiving drip pan, as can be seen from Figure 1 and 2b in Russell) in the bottom surface of the board aligned with the hole (23) [as can be seen from Figure 2b in Russell], the cutout (channel formed from guides 24a, 24b forming area receiving drip pan 15) extending into the board from the bottom surface (21b) but not reaching the groove (22, 22’) or the top surface (21a) [as can be seen from Figures 1 and 2c in Russell]; and two or more legs (front and rear risers 26’, as described in paragraph 0026 and can be seen from Figure 2c in Russell) attached to the bottom surface (21b) [as can be seen from Figure 2c in Russell].  
Russell discloses the two or more legs/risers (26’) having a height that is greater than a height of two rear legs/risers to cause liquids to be directed towards a channel [as described in paragraph 0026 in Russell], however, Russell does not explicitly disclose the legs being adjustable. Fregin Geb Walka Leopoldine, however, discloses a cutting board having adjustable legs (telescopically retractable and extendable feet 12, as described in paragraph 0013 of the Machine Translation and can be seen from Figure 3 in Fregin Geb Walka Leopoldine). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs  in Russell to include the legs being adjustable, as taught by Fregin Geb Walka Leopoldine, which would change the angle of the board to cause liquid in the groove to flow towards the hole to improve draining of a fluid and allow various configurations of the apparatus during cutting operations [as described in paragraph 0013 of the Machine Translation and can be seen from Figure 3 in Fregin Geb Walka Leopoldine].  
		However, the combination of Russell and Fregin Geb Walka Leopoldine does not explicitly disclose having a groove on each side of a hole being slopped towards the hole.  Colletti, however, discloses a cutting board having a groove having a first and second portion (34, 36) which is sloped towards a hole (central region 38 and drainage valve 50) [as described in paragraph 0013 and can be seen from Figure 2 in Colletti]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify groove in the combination of Russell and Fregin Geb Walka Leopoldine to include a sloped groove on each side of the hole, as taught by Colletti, to urge liquid to flow by gravity to a desired region [as described in paragraph 0013 in Colletti]. 
	Russell discloses a hole which is interpreted as being pluggable to prevent liquid from flowing through the hole when plugged since a user is capable of plugging the hole in Russell. However, Russell does not explicitly disclose the hole being plugged. Gilbert, however teaches a hole being plugged (via stopper 7) to prevent liquid from passing through the hole [as described on page 6 lines 10-14 in Gilbert]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Russell, Fregin Geb Walka Leopoldine, and Colletti to include a plug, as taught by Gilbert, to prevent juices from running through the aperture while a receptacle/container is absent [as described on page 6 lines 10-14 in Gilbert]. 


14.    Regarding to claim 9, the combination of Russell, Fregin Geb Walka Leopoldine, Colletti and Gilbert discloses the cutting board [Figure 1 in Russell] of claim 8, wherein the cutout (channel formed from guides 24a, 24b forming area receiving drip pan 15, as described in paragraph 0027 and can be seen from Figure 1, 2b-2c in Russell) includes an opening (opening in cutting board for receiving drip pan 15, as can be seen from Figure 2b-2c) formed in the side surface (21c in Russell) of the board [as can be seen from Figures 2b-3 in Russell].

15.   Regarding to claim 10, the combination of Russell, Fregin Geb Walka Leopoldine, Colletti and Gilbert discloses the cutting board [Figure 1 in Russell] of claim 9, wherein the opening (opening in cutting board for receiving drip pan 15, as can be seen from Figure 2b-2c) having a cutout channel (as can be seen from Figure 1 in Russell) formed in the one of the side surfaces (21c), and the cutout channel (Figure 1 and 2b) is wider in a direction parallel to the top surface of the board than a portion of the opening below the cutout channel [as can be seen from Figure 2b-2c in Russell, as well as displayed above in Figure 1 which is an annotated version of Figure 2b in Russell displaying elements for clarity].


16. 	Regarding to claim 11 the combination of Russell, Fregin Geb Walka Leopoldine, Colletti and Gilbert discloses the cutting board [Figure 1 in Russell] of claim 8, wherein the hole (23 in Russell) is formed in a front portion (a front portion of 20) of the board [as can be seen from Figure 2c in Russell].

17.    Regarding to claim 12, the combination of Russell, Fregin Geb Walka Leopoldine, Colletti and Gilbert discloses the cutting board [Figure 1 in Russell] of claim 8, wherein the two or more legs (26’ in Russell) comprise two front legs and two back legs [as can be seen from Figure 2c in Russell], and the two back legs are height adjustable [as described in paragraph 0013 of the Machine Translation and can be seen from Figure 3 in Fregin Geb Walka Leopoldine].  

18.    Regarding to claim 13 the combination of Russell, Fregin Geb Walka Leopoldine, Colletti and Gilbert discloses the cutting board [Figure 1 in Russell] of claim 8, wherein the two or more legs (26’ in Russell) comprise two front legs and two back legs [as can be seen from Figure 2c in Russell], and all of the legs are height adjustable [as described in paragraph 0013 of the Machine Translation and can be seen from Figure 3 in Fregin Geb Walka Leopoldine].  

19.    Regarding to claim 14, the combination of Russell, Fregin Geb Walka Leopoldine, Colletti and Gilbert discloses the cutting board [Figure 1 in Russell] of claim 8, wherein portions of the groove (22, 22’ in Russell) which are not on each side of the hole also have a slope (slope created from a first and second leg/riser height H, H’, as described in paragraph 0026 in Russell) configured to cause liquid in the groove (22, 22’ in Russell) to flow towards the hole (23 in Russell) [as described in paragraph 0026 and can be seen from Figure 2c in Russell].   

20.    Regarding to claim 15, the combination of Russell, Fregin Geb Walka Leopoldine, Colletti and Gilbert discloses the cutting board [Figure 1 in Russell] of claim 8, wherein the groove (22, 22’ in Russell) extends along a back edge (a back edge portion of 20) of the board [as can be seen from Figure  2c in Russell], along side edges (edges located on sides of 20) of the board and along a front edge (a front edge of 20) of the board [as can be seen from Figure 2 in Russell], and the groove (22, 22’ in Russell) has a downward slope (downward slope created from a first and second leg/riser height H, H’, as described in paragraph 0026 and can be seen from Figure 2c in Russell)  from a back portion of the board to a front portion of the board in the portions of the groove (22, 22’) extending along the side edges of the board  [as described in paragraph 0026 and can be seen from Figure 2c in Russell].   

21.    Regarding to claim 16, the combination of Russell, Fregin Geb Walka Leopoldine, Colletti and Gilbert discloses the cutting board [Figure 1 in Russell] of claim 15, wherein the portion of the groove (22, 22’ in Russell) extending along the side edges of the board are sloped towards the hole (23 in Russell) [as described in paragraph 0026 and can be seen from Figure 2c in Russell].  

Response to Arguments
22.	Applicant’s arguments with respect to claim(s) 1-4 and 6-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726